DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification.  The objection to the Abstract of the Disclosure is withdrawn based on amendment to the abstract.
35 USC 112(b).  The rejection of claims 1-12 and 19-22 under 35 USC 112(b) is withdrawn by reason of amendment.
35 USC 103.  The rejection of claims 1-5, 9-12, and 19-22 under 35 USC 103 is withdrawn by reason of amendment.

35 USC 101. Applicant’s arguments with respect to the rejection of claims 1-12, 19-22, and 27-30 have been fully considered, but they are not persuasive.
Applicant asserts that the claims reflect an improvement in the functioning of a computer, or improvement to other technology or technical field.  Applicant asserts the improvement is in the field of image compression technology in which the compression results in improved error to entropy results over other compression techniques and without increased computation time or memory constraints (Remarks p. 12-13).  
Examiner respectfully disagrees.  Any purported improvement is not a function of an additional element, i.e., in the technology, but rather in the mathematical concepts.  For example, the claimed steps asserted by Applicant for the improvement (Remarks p. 13 middle), are steps that Examiner has characterized as math. See rejection below.  
	Applicant further asserts that the office action fails to establish that the claimed invention is “well understood, routine, or conventional activity” (Remarks, p. 14).  
	Examiner respectfully disagrees.  Examiner has provided evidence supporting that additional elements claimed are well understood, routine and conventional.  See citation of Patterson in the rejection below.  Any claimed elements that may comprise activity that is now well understood, routine, and conventional is the math.  Abstract idea elements are beyond the scope of the Berkheimer analysis.  See Fed. Reg. Vol 84, No. 4, Jan 7, 2019, p 56 middle column.

Claim Objections
Claims 20-22 are objected to because of the following informalities. 
Claim 20 line 3 recites “the compress vector”.  This limitation lacks antecedent basis. Antecedent basis is present for “the compressed vector.  Claims 21-22 inherit the same deficiency as claim 20 by reason of dependence.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 19-22, and 27-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

With respect to treatment of claims, apparatus claims 19-22 will be addressed first, followed by method claims 1-12.

machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 19 recites
encode the digital representation as a feature vector within the feature space, 
multiply the feature vector with a Jacobian that maps the feature space to a non- Euclidean perceptual space according to a perceptual system that is capable of perceiving the input stimulus, wherein said multiplying generates a perceptual vector within the non-Euclidean perceptual space, 
apply an update operator to the perceptual vector to move the perceptual vector in the perceptual space to an updated vector such that the updated vector has a lower entropy than the perceptual vector, and 
round the updated vector into a compressed vector that is smaller than the feature vector. 
  These are mathematical relationships and calculations performed to compress a representation of a feature vector within a feature space using Jacobian mapping to a non-Euclidean perceptual space.  The encoding step comprises mathematical calculations as in figure 24.  The multiply step is a mathematical calculation of matrix multiplication as in paragraph [0246].  The apply an update operator step comprises application of a vector in an equation as in [0324-0326].  The round the update vector is a rounding calculation as in the equation of [0329]. See specification [0111], which 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system for compressing a digital representation of an input stimulus, comprising: a memory that stores (i) the digital representation and (ii) a Jacobian that maps a feature space to a non-Euclidean perceptual space according to a perceptual system that is capable of perceiving the stimulus; and a processor communicably coupled with the memory; the memory storing machine-readable instructions that, when executed by the processor, control the system.  These additional elements no more than generally link the additional element to the mathematical concepts in a manner that in effect merely recites “apply it” on a computing system.  At most these additional elements merely recite insignificant extra-solution activity to the recited mathematical concepts.  Furthermore, the elements wherein the type of data stored is a Jacobian that maps a feature space to a non-Euclidean perceptual space according to a perceptual system that is capable of perceiving the stimulus, merely characterizes mathematical functions that have been applied to the data prior to the storing.  The perceptual system itself is not being claimed.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in 
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system are well understood, routine and conventional activities.  See, e.g., D.A Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 2005, Ch 1, and Ch 3 (hereinafter “Patterson”).  In chapter 1, Patterson discloses the organization of a computer comprising the classic components of a memory, a processor including a datapath (Ch 1 fig 1.5).  In chapter 3, Patterson further discloses the datapath implementing mathematical concepts (Ch 3, e.g. example procedure with two dimensional matrices 210-212).   As disclosed by Patterson, using a processor and a mathematical engine implemented as machine-readable instructions stored in the memory and executable by the processor to perform the mathematical calculations.is considered well understood routine activity. For these reasons claim 19 does not amount to significantly more than the abstract idea.
Claims 20-22, and 29-30 are rejected for at least the reasons provided with respect to claim 19.  Claim 20 further recites the following additional element: output the compress vector.  The analysis of claim 19 applies equally to this additional element.  Outputting a compress vector is merely an insignificant extra solution activity that is well understood, routine and conventional.  See Patterson fig 1.5, which includes outputting data.  Claims 21-22, and 29-30 merely further mathematically limit the mathematical 

Claims 1-4, and 27-28 are directed to a method that would be practiced by the apparatus of claims 19-22, and 29-30 respectively.  All steps recited in the method of claims 1-4, and 27-28 are performed by the apparatus of claims 19-22, and 29-30 respectively.  The claim 19-22, and 29-30 analysis applies equally to claims 1-4, and 27-28 respectively.

Claims 5-12 are rejected for at least the reasons provided with respect to claim 1.  Claims 5-11 merely further mathematically limit the mathematical relationships and calculations recited in claim 1, by constructing and determining the Jacobian (claims 5-11), generating and using tensors, and calculating a distance (claim 22).  Claims 5-12 contain no additional elements beyond those recited in claim 1 that would require analysis under steps 2A prong 2 or 2B. Claims 5-11 contain no additional elements beyond those recited in claim 19 that would require analysis under steps 2A prong 2 or 2B.  
Under the Alice framework Step 2A prong 2 analysis, claim 12 recites the additional element of receiving the digital representation by the computing device. This 
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical relationships, equations, and calculations not in the mere receiving of data at the computing device.  As claimed, no technological innovation is apparent in the computing system itself.  
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system are well understood, routine and conventional activities.  See Patterson.  In chapter 1, Patterson discloses the organization of a computer that includes receiving data at the computing device (Ch 1 fig 1.5).   For these reasons, the claim 12 additional elements are considered well understood routine activity. For these reasons claim 12 does not amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182